Seabury, J.
(dissenting). I vote against the reversal of this judgment. The only issue involved was one of fact; and, upon conflicting testimony, the trial justice, who had an opportunity of seeing and hearing the witnesses, rendered judgment for the plaintiff. There’ is nothing improbable in the plaintiff’s testimony and the trial justice had placed upon it the stamp of his approval. Of the four witnesses called by the defendant, two were its employees and interested witnesses. Unless judgments are to be reversed merely because the defeated party calls more witnesses than its opponent, I can see no reason for reversing this judgment.
The judgment appealed from should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.